Citation Nr: 1640753	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred as a result of VA medical and surgical treatment for an ovarian mass at the Birmingham VA Medical Center (VAMC) from March to April 2008.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for neurological impairment of the right upper extremity, claimed as chronic regional pain syndrome (CRPS), to include as secondary to the service-connected residuals of right finger injuries. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1989 and from October 1990 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate her claims. 

First, efforts must be made to obtain records of private treatment reported by the Veteran.  In August 2008, during a VA mental health visit, the Veteran reported that she had seen an outside physician for gynecological treatment following the removal of her right ovary.  According to the Veteran, the private physician informed her additional treatment options were available prior to the March 2008 surgery and the removal of her ovary may have not been necessary.  The Veteran has submitted some private treatment records in support of her claim for compensation under 38 U.S.C.A. § 1151, but none of these records are dated prior to June 15, 2009.  The Veteran clearly underwent private gynecological treatment in 2008, and efforts must be made to obtain these records in accordance with VA's duty to assist.  38 C.F.R. § 3.159(c)(1) ("VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency..."). 

Second, the claims file does not contain the Veteran's complete records of VA treatment.  There are scant records dated during the period from March 2000 to March 2008 and only one treatment record dated after January 2010.  The Veteran clearly underwent VA treatment for the disabilities on appeal during these periods, and copies of these records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that additional development is necessary to determine the nature and etiology of the claimed sleep apnea and CRPS.  Private sleep studies performed in October 2000 and December 2005 confirm the diagnosis of obstructive sleep apnea and the Veteran contends the condition developed secondary to medications used to treat her various service-connected disabilities.  VA medical records dated in 2000 also indicate that  the Veteran experienced sleep disturbance, dissociative sleep episodes, and periodic limb movements during sleep associated with service-connected PTSD.  VA clinical records also document findings of ulnar neuropathy of the right upper extremity since at least November 2007.  In January 2008, a VA primary care physician found that the Veteran's neurological impairment was secondary to known trauma of the right hand.  As the record contains evidence of the disabilities claimed and competent evidence they may be related to service-connected disabilities, VA medical opinions (and an examination with regard to the claimed neurological condition) are required by the duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA medical opinion is also required regarding the claim for compensation under 38 U.S.C.A. § 1151.  The Veteran contends that VA negligently removed her right ovary in March 2008 instead of her left ovary.  As a result, she required additional surgery and has experienced chronic abdominal/pelvic pain since 2008.  The record establishes that a cyst was initially identified in the Veteran's left ovary in March 2008 based on two ultrasound studies.  However, her right ovary was removed during a March 26, 2008 surgical procedure and the intestine was inadvertently cut.  
The Board finds that a VA medical opinion must be obtained to determine whether the Veteran incurred any additional disability as a result of VA treatment and whether the proximate cause of any additional disability was fault on the part of VA or an event not reasonably foreseeable.

As the history involved in the 38 U.S.C.A. § 1151 claim is somewhat complex, the Board finds that a review of the pertinent facts will prove helpful to the VA examiner.  On March 4, 2008, the Veteran was seen by her primary care doctor at the Birmingham VAMC with complaints of left lower quadrant pain.  An abdominal ultrasound showed a cystic lesion in the left lower quadrant thought to originate from the left ovary.  The uterus was surgically absent and the right ovary appeared normal.  The Veteran's symptoms improved with pain medication and she was sent home.  The next day, March 5, 2008, the Veteran was advised to come to the VAMC emergency department due to the overnight development of worsening abdominal pain, chills, and a fever.  A pelvic ultrasound was performed to determine whether the cyst was ruptured, twisted, or infected.  The ultrasound indicated a left ovarian cyst with internal debris.  Given the history of fever and chills, an infected cyst or abscess could not be ruled out.  A gynecology consultation was performed and the Veteran was provided antibiotics, pain control medication, discharged to home, and advised to follow-up in three months.  

A week later, on March 11, 2008, the Veteran was seen at the VAMC gynecology department with a continuation of the previously reported abdominal pain.  She favored surgical intervention of the ovary cyst rather than a repeat ultrasound.  A diagnostic laparoscopy and possible exploratory laparotomy were scheduled and the Veteran was admitted for the procedure on March 26, 2008.  The operation report shows that a diagnostic laparoscopy was begun, but "[i]mmediately there was noted to be what appeared to be an unintentional enterotomy involving the distal portion of the small intestine."  Severe adhesions were present and the left ovary cyst identified on the previous ultrasounds could not be seen through the laparoscope.  The operating physician decided to convert to an exploratory laparotomy.  The small bowel was inspected and an unintentional enterotomy occurred.  A general surgeon was paged and participated in repairing the enterotomy.  The procedure continued, but the left ovary was still not identified.  The surgeon suspected it had been previously removed, presumably during the Veteran's 2001 hysterectomy.  A hemorrhaged cyst of the right ovary and tube was present and the right ovary was then removed.  A post-operative report contains a diagnosis of right ovarian cyst, severe pelvic adhesions, and the surgical procedure was characterized as a laparoscopy, exploratory laparotomy, right salpingo-oophorectomy, and repair of unintentional enterotomy.  The pathology report of the right ovary confirmed a hemorrhagic cyst of the right ovary and the Veteran was discharged from the VAMC on April 2, 2008.  

The Veteran was seen on April 14, 2008 for a follow-up appointment with her VA primary care provider.  She continued to experience pain around the incision, but denied experiencing symptoms of infection.  The Veteran then returned to the VA gynecology clinic on April 17, 2008.  Her physician noted the surgical team was unable to find evidence of the left ovary during the March 26, 2008 procedure, possibly due to the dense pelvic adhesions.  On August 4, 2008, the Veteran was seen for a mental health appointment and reported a "confusing history" of having the wrong ovary removed during a recent surgical procedure.  The Veteran also reported that a private doctor had told her the surgery may not have even been necessary.  

After her March 2008 surgery, the Veteran's left ovarian cyst was treated with a hormonal contraceptive injection and oral contraceptives.  This treatment was apparently effective as ultrasounds performed in July and October 2008 did not show any fluid collection around the left ovary or the previously identified cyst.  However, the Veteran continued to complain of severe abdominal pain and was referred for a private pain treatment consultation on October 27, 2008.  She told the private examiner she believed the wrong procedure was performed in March 2008.  The examiner reviewed the Veteran's history and noted that the left ovary was not removed during the previous surgery due to lesions involving the intestine.  The private examiner noted that the Veteran's objective symptoms had improved with contraceptive treatment, but she continued to report severe pain.  The private examiner also found that the Veteran's anxiety may interfere with any physical treatment to reduce her pain and concluded that her depressive and anxiety symptoms were contributing to her perception of pain.  The recommendation was to improve control of the Veteran's psychiatric symptoms to reduce the abdominal pain.

The Veteran underwent a second exploratory laparotomy with left salpingo-oophorectomy on June 15, 2009 at the Brookwood Medical Center.  The private surgeon observed that the Veteran's left ovary was not previously removed due to the extensive adhesions and bowel injury that was oversewn in the region of the left ovary.  The June 15, 2009 surgery was characterized as an exploratory laparotomy, extensive lysis of adhesions, removal of the left ovary, and repair of a micro-enterotomy. 

The Veteran contends that VA was negligent in March 2008 in removing the right ovary instead of the left and in damaging her bowel during the surgical procedure.  She contends that she has experienced chronic and constant abdominal and pelvic pain since March 2008 and was forced to undergo a second surgical procedure due to VA error.  A VA opinion is necessary to address these contentions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dating from March 2000 to March 2008 and from January 2010 to the present.  The request should specifically include the operation report from the Veteran's 2001 hysterectomy. 

2.  Ask the Veteran to complete a medical release form authorizing VA to obtain records from the private health care provider who treated her immediately after the removal of her right ovary in March 2008.  Inform the Veteran that VA does not require records from Brookwood Medical Center dated in June 2009.  

If a valid release form is received, obtain the complete records of treatment reported by the Veteran.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran and her representative should be informed and provided the opportunity to submit the requested records.

3.  After completing the above development, provide the claims file to a VA examiner with the appropriate expertise to render an opinion in this case.  After reviewing the complete claims file (including the history detailed above), the examiner should answer the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran incurred any additional disability due to VA treatment from March 2008 to April 2008, to include the March 26, 2008 laparoscopy and exploratory laparotomy with right salpingo-oophorectomy and enterotomy repair?

b)  If the Veteran incurred an additional disability due to the VA treatment and surgery, the examiner should determine whether the proximate cause of the additional disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.

The examiner should specifically address whether VA's removal of the right ovary (instead of the left) and the inadvertent enterotomy during the March 26, 2008 surgery were due to VA fault or an event not reasonably foreseeable.  

A complete rationale must be provided for all stated opinions.   

4.  Provide the claims file to a VA examiner with the appropriate expertise with respiratory disorders to render an opinion regarding the etiology of the Veteran's obstructive sleep apnea.  After reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's obstructive sleep apnea is caused or aggravated by any of the Veteran's service-connected disabilities (as listed in an August 2011 rating decision), to include the medications used to treat them. 

The Veteran was diagnosed with obstructive sleep apnea based on October 2000 and December 2005 private sleep studies.  Her VA medical records in 2000 indicate that a sleep study was ordered in response to numerous episodes of sleep disturbance, to include frequent waking, dissociative episodes, and jerking limb movements.  She has also consistently complained of sleep problems associated with service-connected PTSD since the 1990s. 

The examiner must provide a complete rationale for all opinions expressed and must address the aggravation aspect of the claim for secondary service connection.  

5.  Schedule the Veteran for a VA neurological examination of the right upper extremity.  After physically examining the Veteran and reviewing the complete claims file, the examiner should determine:
a) Whether the Veteran has a disability manifested by dysfunction in the central or peripheral nervous system of the right upper extremity, to include CRPS; and,

b)  If a disability is present, whether it is at least as likely as not (i.e., probability of 50 percent) caused or aggravated by the service-connected residuals of a traumatic injury to the right ring and small fingers.  The Veteran has undergone numerous surgeries as a result of her service-connected finger injury, and ulnar neuropathy was identified in November 2007 following a nerve conduction study of the right upper extremity.  

The examiner must provide a complete rationale for all opinions expressed and must address the aggravation aspect of the claim for secondary service connection.  

6.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




